COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-13-00123-CV
Trial Court Cause
Number:                   09-CV-0147
Style:                    In re Texas Windstorm Insurance Association


Date motion filed*:       February 27, 2013
Type of motion:           Second motion to extend time to file response
Party filing motion:      Real parties in interest
Document to be filed:     Response

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           March 1, 2013
         Number of previous extensions granted:       1
         Date Requested:                              March 8, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 8, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of

Date: February 28, 2013